Case 8:19-cv-00847-CJC-DFM Document 76-4 Filed 03/23/21 Page 1 of 3 Page ID #:1614




    1 Mathew K. Higbee, Esq. SBN 241380
      Ryan E. Carreon, Esq., SBN 311668
    2 HIGBEE & ASSOCIATES
      1504 Brookhollow Dr., Suite 112
    3 Santa Ana, CA 92705
      (714) 617-8336
    4 (714) 597-6559 facsimile
      mhigbee@higbeeassociates.com
    5 rcarreon@higbeeassociates.com
    6 Attorney for Plaintiff,
      DENNIS FUGNETTI
    7
    8                       UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
    9
        DENNIS FUGNETTI,                       Case No.: 8:19-cv-00847-AG-DFM
   10
                                Plaintiff,     DECLARATION OF DENNIS
   11                                          FUGNETTI
        v.
   12
   13 BIRD B GONE, INC.; and DOES 1-10,
      inclusive,
   14
   15                      Defendant.
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                DECLARATION OF DENNIS FUGNETTI
                                             i
Case 8:19-cv-00847-CJC-DFM Document 76-4 Filed 03/23/21 Page 2 of 3 Page ID #:1615



    1                       DECLARATION OF DENNIS FUGNETTI
    2   I, Dennis Fugnetti, declare as follows:
    3          1.     I am over the age of 18 years old. I have personal knowledge of all
    4   matters stated herein, and if called as a witness, I could and would competently
    5   testify thereto.
    6          2.     I am the Plaintiff in the above captioned matter.
    7          3.     From the 1970s to the present, including during the time period that
    8   Bird B Gone retained my services as an independent contractor, I ran my
    9   photography business under the fictitious business name MIAD Photography.
   10          4.     MIAD Photography is not a separate business or legal entity such as a
   11   corporation or LLC.
   12          5.     Therefore, any rights to any works created by me are owned by me
   13   individually and not by MIAD or any other entity.
   14          6.     As generally stated in paragraph 11 of its counterclaim, in the late 90s,
   15   Bird B Gone retained my services as a photographer to take picture of birds to
   16   demonstrate their bird deterrent products.
   17          7.     While Bird B Gone gave me a general idea of what they were looking
   18   for, I made all of the creative decisions myself without any input from Defendant or
   19   any other person.
   20          8.     I chose the location and time of day for the photo shoot myself and
   21   went alone to take the series of photographs that would eventually include the
   22   Flying Pigeon Image.
   23          9.     While at the shooting location, I used all of my own camera
   24   equipment. I took over a hundred photographs of various different types of birds
   25   from various angels and in various poses and lighting situations.
   26          10.    I made all of the creative decisions for each of the photographs
   27   independently without any direction or input from Bird B Gone or anybody else.
   28

                                DECLARATION OF DENNIS FUGNETTI
                                             1
Case 8:19-cv-00847-CJC-DFM Document 76-4 Filed 03/23/21 Page 3 of 3 Page ID #:1616
